Exhibit Pacific Alliance Corporation Form 8-K File No. 000-51777 EXCHANGE AGREEMENT by and among Superior Filtration Products, LLC, a Florida limited liability company, and the Members of Superior Filtration Products, LLC, on the one hand; and Pacific Alliance Corporation, a Delaware corporation, on the other hand EXCHANGE AGREEMENT This Exchange Agreement (the “Agreement”) is made and entered into effective this 26th day of June, 2009 by and among Superior Filtration Products, LLC, a Florida limited liability company (“Superior”), and the
